Citation Nr: 1749653	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-16 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for respiratory disorder.  

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to a compensable rating for bilateral hearing loss disability.

4.  Entitlement to a compensable rating for residuals of a left index finger laceration.   

5.  Entitlement to a compensable rating for residuals of a left palm laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim for entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied service connection for respiratory disorder in November 2009 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

2.  Since the final November 2009 RO rating decision denying service connection for respiratory disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 

3.  The Veteran's bilateral hearing loss disability warrants no more than a Roman number I for each ear.

4.  The Veteran does not have any disabling manifestations or functional impairment due to his left index finger or left palm scars, which the evidence shows have resolved.  


CONCLUSIONS OF LAW

1.  The November 2009 RO rating decision denying service connection for respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for respiratory disorder based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 4.85, 4.86, and Diagnostic Code 6100 (2016).

4.  The criteria for a compensable rating for residuals of a left index finger laceration are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

5.  The criteria for a compensable rating for residuals of a left palm laceration are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for respiratory disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection was denied by the RO for respiratory disorder in November 2009.  At the time, the RO noted that service treatment records showed no chronic lung or respiratory conditions, and that (more recent) private medical records (from 2005) showed chronic obstructive pulmonary disease and emphysema from years of tobacco abuse.  The Veteran was notified of the November 2009 decision and of his right to appeal it within 1 year thereof, by a letter dated in that month, but no timely appeal or new and material evidence was received within 1 year of such notice.  Accordingly, that decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran applied to reopen in May 2011.  Since the prior final decision, additional medical records have been submitted, showing, as had been shown before, the existence of current respiratory disability.  Such evidence is not new, but instead, is cumulative of evidence of record previously which proved that point.  No competent evidence has been submitted showing onset in service or a relationship to service.  

Evidence added to the record since the time of the last final decision includes the Veteran's August 2011 and June 2013 contention statements that his breathing problem started in or are due to service, including due to working on generators and breathing diesel, smoke, and/or exhaust fumes, and being exposed to Agent Orange.  His statements, in essence, assert presumptive herbicide exposure based upon his presence in Thailand.  These statements are new and material. VA has recognized herbicide use in Thailand during the Vietnam era, which notes that Air Force Veterans who served on Royal Thai Air Force bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.

The Board finds that the Veteran's statements are new and material.  The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2012).

Specifically, the newly submitted evidence tends to show that the Veteran may have been directly exposed to herbicides in Thailand.  Therefore, that new evidence supports a theory of service connection secondary to herbicide exposure, with proof of actual direct causation, which was not previously considered by the RO.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Moreover, that new evidence is presumed credible for the purpose of determining whether or not to reopen the claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin or aggravation of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts, which tend to show that his currently diagnosed respiratory disability was caused or aggravated by actual in-service herbicide exposure.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).

Hearing loss rating

The current claim dates back to May 2011, and the Veteran appeals for a compensable rating for his service-connected bilateral hearing loss disability, which is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the Court noted that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The test procedures required to measure hearing loss disability are set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in evaluating hearing loss disability.  Thus, an examination that meets the requirements of 38 C.F.R. § 4.85 and the assignment of the disability evaluation through the mechanical application of the rating schedule, as recognized by the Court in Lendemann, would meet the statutory and regulatory requirements that the rating be based, as far as practicable, upon the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.   

On VA examination in March 2012, the Veteran's pure tone audiometric thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
60
65
43
LEFT
10
40
55
65
43

Speech recognition scores were 96 percent in each ear.  

These findings, using 38 C.F.R. § 4.85, Table VI, yield a Roman numeral I for each ear.  These numeric designations yield a noncompensable rating using 38 C.F.R. § 4.85, Table VII.

The above audiometric report does not reveal a patterns of exceptional hearing loss; thus, consideration of 38 C.F.R. § 4.86 is not warranted.  

Given the above, a compensable rating is not warranted for the Veteran's bilateral hearing loss disability under the rating schedule.  The audiometry described accords with no more than a noncompensable rating under Diagnostic Code 6100.  

Left index finger and palm laceration ratings

These claims date back to May 2011.  The Veteran appeals for compensable ratings for his service-connected residuals of left index finger and left palm laceration, which have been assigned noncompensable ratings under Diagnostic Code 7805.  

The report of the VA examination in March 2012 shows that the VA examiner examined the Veteran and indicated that he had no scars on his extremities.  The examiner remarked that he could not see a scar on the Veteran's hand and that the Veteran could not point one out to him.  In the functional impact section, the examiner indicated that the Veteran had no scars which would impact his ability to work.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for residuals of the Veteran's left index finger or left palm scar, as neither scar has residuals/disabling manifestations (e.g., pain, instability, limitation of function), and disabling manifestations from the scars as prescribed in 38 C.F.R. § 4.118 are required for a compensable rating under 38 C.F.R. § 4.118.

While the Veteran reported in June 2013 that he can feel his scars from the arthritis in them, the examination data is probative evidence indicating that he has no disabling manifestations from his laceration scars.  While he reported that his grip is not what it used to be, the VA examiner in March 2012 reported they did not impact the Veteran's ability to work.  

In the October 2017 informal hearing presentation, the Veteran's representative noted that the Veteran had not had VA examinations since 2012 for the disabilities whose ratings are at issue.  However, neither the Veteran nor the representative has provided any evidence that the disabilities at issue have worsened since the 2012 VA examinations, and to schedule more examinations just because the most recent ones in the record are some 5 years old is not an adequate reason to do so.  The passage of time, in and of itself, does not render such evidence stale.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is thankful for the Veteran's long period of honorable service, and wishes him well in his endeavors. 


ORDER

As new and material evidence has been received, the claim for service connection for respiratory disorder is reopened.  

A compensable rating for bilateral hearing loss disability is denied.

A compensable rating for residuals of a left index finger laceration is denied.

A compensable rating for residuals of a left palm laceration is denied.


REMAND

Further development and adjudication on the merits by the AOJ is necessary prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide a detailed statement regarding the specific dates and locations when he served in Thailand, as well as a detailed statement regarding whether his duties frequently placed him on or near the air base perimeter.  

2. Please obtain all relevant VA and non-VA (after obtaining any necessary authorizations) records of outstanding medical treatment for respiratory problems since 1980.

3. Please associate the Veteran's service personnel records with the virtual file or otherwise obtain service information documenting the dates and locations of the Veteran's service in Thailand.  

4. Please obtain a VA examination and medical opinion which addresses whether it is at least as likely as not (50% probability or greater) that any currently diagnosed respiratory disorder, including emphysema, obstructive sleep apnea, pulmonary nodule, and COPD, is related to service, including due to working on generators and breathing diesel, smoke, and/or exhaust fumes and/or exposure to herbicides in Thailand (to the extent there is evidence in the record that the Veteran served on an air base in Thailand between February 28, 1961 and May 7, 1975 and his duties involved working on or near the perimeter of the base).  Please consider and discuss as necessary the Veteran's report that his breathing problems began in service.  A complete rationale for all opinions must be provided.

5. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


